Citation Nr: 0412270	
Decision Date: 05/11/04    Archive Date: 05/19/04

DOCKET NO.  03-19 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for disability to the 
spine.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from May 1965 to May 1968.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for a 
back and knee injury.  In September 2002, the veteran filed a 
notice of disagreement (NOD).  In June 2003, a statement of 
the case (SOC) was issued.  Later that month, a substantive 
appeal (VA Form1-9) was submitted by the veteran, which 
indicated he was only appealing the decision with respect to 
his back.  

Although the veteran has indicated he was not pursuing a 
claim regarding a knee disability, subsequently dated 
documents from his service organization representative 
include a discussion of the veteran's knees.  Any issue 
regarding VA benefits for knee disability is not currently 
before the Board, but the matter is referred to the RO for 
appropriate clarification and action.  


REMAND

This case is remanded to the RO via the Appeals Management 
Center, in Washington, D.C.  VA will notify the veteran if 
further action is required.

The veteran and his representative contend, in essence, that 
the veteran warrants service connection for back disability 
based upon service incurrence.  The veteran maintains that he 
was injured when a vehicle he was driving flipped, pinning 
him to the ground.  He claims that he was taken to the 
infirmary, given cortisone injections, and put on bed rest.  
It was also alleged that the veteran made parachute jumps as 
an infantryman direct fire crewman.  

Service records confirm the veteran earned a parachute badge, 
and that he was involved in a vehicle accident while his unit 
was in the Dominican Republic in February 1966.  (The 
veteran's service medical records refer to a "mule" 
accident, which, however, is an obvious reference to the 4x4 
platform truck the veteran described in his contentions.)  X-
rays of the veteran's right shoulder at the time were 
interpreted as suggestive of a fracture in the superior 
aspect of the glenoid fossa.  Thereafter, there is no further 
reference to any problems in this part of the veteran's 
anatomy during the veteran's military service, and the 
examination conducted in connection with his discharge from 
service in May 1968, showed there were no abnormalities of 
the spine noted on clinical evaluation.  

Post service records associated with the claims file confirm 
the current presence of a cervical spine disorder, and a 
lumbar spine disorder, and indicate the veteran was involved 
in a motor vehicle accident in 1999.  The evidence includes 
the records of the physician who treated the veteran for his 
cervical spine disorder, (cervical myelopathy), which 
themselves contain a reference to the veteran's lumbar spine 
disability.  The physician who treated the veteran for his 
cervical spine disability has also suggested that it could 
have been initiated during service.   

The records of those who have actually treated the veteran 
for his lumbar complaints are not in the claims file.  Also 
absent from the claims file are those records from Texas 
Workers' Compensation Commission which apparently were 
generated following the veteran's 1999 vehicle accident.  (He 
evidently became unemployed shortly thereafter.)  

The records of those who have treated the veteran for the 
disabilities at issue should be obtained before a final 
determination is made in this case.  Likewise, the veteran 
should undergo an examination for VA purposes to ascertain 
the nature of any current disability associated with each 
segment of the veteran's spine (cervical, thoracic, or 
lumbar) and to obtain an opinion as to whether any current 
disability may be linked to the veteran's service.   

Accordingly, the case is REMANDED for the following:

1.  Ensure that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 5103, 5103A 
and 38 C.F.R. § 3.159 are fully complied with and 
satisfied, including notifying the veteran what 
evidence he needs to submit and what evidence will 
be obtained by VA.  He should also be asked to 
provide any evidence he has in his possession 
regarding his residuals of a back injury.  

2.  The RO should request the veteran provide the 
names and addresses of all physicians, who have 
treated the veteran for his spine, including James 
W. Jenkins, DC. and Dr. Nigam.  After obtaining an 
appropriate release of information, the RO should 
contact these health care providers, and attempt to 
obtain any copies of records they have related to 
the veteran's spine disability.  Associate all 
correspondence and any records received with the 
claims file.  All efforts to obtain these records 
should be fully documented, and the RO should seek 
a negative response from any named health care 
provider if records are not available.

3.  After obtaining any necessary authorization 
from the veteran an attempt should be made to 
obtain any medical records relating to the veteran 
from the Texas Workers' Compensation Commission.  

4.  The veteran should again be advised that he may 
provide alternative types of evidence to show that 
residuals of a back injury were present proximate 
to service, including statements from former 
employers, supervisors, co-workers, or 
acquaintances, or written opinions from private 
physicians or health care providers, and the like.  

5.  Schedule the veteran for an appropriate VA 
orthopedic and neurological examination to 
determine the nature and etiology of any disability 
affecting any segment of the veteran's spine.  All 
indicated studies should be performed.  The claims 
folder should be provided to and reviewed by the 
examiner(s).  The examination report should 
indicate that the review has been accomplished.  
Based on examination findings, historical evidence, 
and medical principles, the examiner(s) should 
provide a medical opinion as to the etiology of any 
current spine disability, and in particular, 
whether it is likely, unlikely or at least as 
likely as not to be related to the veteran's 
military service, including parachute jumps or the 
accident in which he injured the superior aspect of 
the right glenoid fossa.  A rationale must be given 
for any opinion rendered.  

6.  The claim should then be re-adjudicated and if 
the benefit sought on appeal remains denied, the 
veteran and his representative should be furnished 
a supplemental statement of the case.  After an 
appropriate period of time to respond, the case 
should then be returned to the Board for further 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


